 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NENG SAYPAO PHA,                                   No. 2:19-cv-0893 WBS DB P
12                       Petitioner,
13           v.                                          ORDER
14    ROBERT FOX,
15                       Respondent.
16

17          Petitioner has requested the appointment of counsel. He argues that he cannot afford an

18   attorney, is unable to understand the Federal Rules, is a “layman with respect to the law,” and has

19   very limited education. (ECF No. 11.) There currently exists no absolute right to appointment of

20   counsel in habeas proceedings. See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996).

21          However, 18 U.S.C. § 3006A authorizes the appointment of counsel at any stage of the

22   case “if the interests of justice so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases. In

23   the present case, the court does not find that the interests of justice would be served by the

24   appointment of counsel at the present time.

25   ////

26   ////

27   ////

28   ////
 1           Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for appointment of

 2   counsel (ECF No. 11) is denied without prejudice to a renewal of the motion at a later stage of the

 3   proceedings.

 4   Dated: July 23, 2019

 5

 6

 7

 8

 9

10

11

12

13

14   DLB:9
     DB/prisoner-habeas/pha0893.110
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
